Case 2:20-cv-14159-RLR Document 12 Entered on FLSD Docket 06/25/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       FORT PIERCE DIVISION
                          Case No.: 2:20-CV-14159-ROSENBERG/MAYNARD

  DJ LINCOLN ENTERPRISES, INC.,

       Plaintiff,

  v.

  GOOGLE LLC

       Defendant.

                    MOTION TO APPEAR PRO HAC VICE FOR LAUREN GALLO WHITE,
                           CONSENT TO DESIGNATION, AND REQUEST TO
                    ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

           In accordance with Rule 4(b) of the Rules Governing the Admission, Practice, Peer Review,

  and Discipline of Attorneys, the undersigned respectfully moves for the admission pro hac vice of

  Lauren Gallo White, Esquire, of the law firm of Wilson Sonsini Goodrich & Rosati, One Market

  Plaza, Spear Tower, Suite 3300, San Francisco, CA 94105, for purposes of appearance as counsel on

  behalf of defendant, Google LLC in the above-styled case only, and pursuant to Rule 2B of the

  CM/ECF Administrative Procedures, to permit Lauren Gallo White to receive electronic filings in

  this case, and in support thereof states as follows:

           1.       Lauren Gallo White is not admitted to practice in the Southern District of Florida and

  is a member in good standing of the State Bar of California (State Bar No. 309075) having been

  admitted on May 18, 2016, the State Bar of New York (State Bar No. 4995361) having been

  admitted on March 26, 2012, and the Commonwealth of Massachusetts Bar (State Bar No.6821496)

  having been admitted on October 10, 2012. She is admitted to practice before the U.S. Court of

  Appeals for the Second Circuit, U.S. Court of Appeals for the Fifth Circuit, U.S. Court of Appeals


                                                                                                   7272228.1
Case 2:20-cv-14159-RLR Document 12 Entered on FLSD Docket 06/25/2020 Page 2 of 4




  for the Ninth Circuit, U.S. Court of Appeals for the District of Columbia Circuit, and U.S. Court of

  Appeals for the Federal Circuit; in the U.S. District Court for the Southern District of New York,

  U.S. District Court for the Eastern District of New York; U.S. District Court for the Northern

  District of California, and U.S. District Court for the Central District of California.

           2.     Movant, Nathan M. Berman, of the law firm of Zuckerman Spaeder, 101 East

  Kennedy Boulevard, Suite 1200, Tampa, FL 33602, 813-221-1010, is a member in good standing of

  the Florida Bar and the United States District Court for the Southern District of Florida and is

  authorized to file through the Court’s electronic filing system. Movant consents to be designated as

  a member of the Bar of this Court with whom the Court and opposing counsel may readily

  communicate regarding the conduct of the case, upon whom filings shall be served, who shall be

  required to electronically file all documents and things that may be filed electronically, and who

  shall be responsible for filing documents in compliance with the CM/ECF Administrative

  Procedures. See Section 2B of the CM/ECF Administrative Procedures.

           3.    In accordance with the local rules of this Court, Lauren Gallo White has made

 payment of this Court’s $200 admission fee. A certification in accordance with Rule 4(b) is attached

 hereto.

           4.    Lauren Gallo White, by and through designated counsel and pursuant to Section 2B of

 the CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Lauren Gallo White at email address: lwhite@wsgr.com.

           WHEREFORE, Nathan M. Berman moves this Court to enter an Order for Lauren Gallo

 White, to appear before this Court on behalf of Google LLC for all purposes relating to the

 proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings

 to Lauren Gallo White.
                                                      -2-
                                                                                                7272228.1
Case 2:20-cv-14159-RLR Document 12 Entered on FLSD Docket 06/25/2020 Page 3 of 4




         Dated: June 25, 2020                         Respectfully submitted,


                                                      /s/ Nathan M. Berman
                                                      Nathan M. Berman
                                                      FBN: 0329230
                                                      nberman@zuckerman.com
                                                      Zuckerman Spaeder LLP
                                                      101 E. Kennedy Blvd., Suite 1200
                                                      Tampa, Florida 33602
                                                      813-221-1010
                                                      813-223-7961 (Fax)
                                                      Attorney for Defendant Google LLC




                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 25, 2020, I electronically filed the foregoing with the

  Clerk of Court by using the Court’s CM/ECF system thereby serving all registered users in this case.


                                              /s/Nathan M. Berman
                                              Nathan M. Berman




                                                    -3-
                                                                                                7272228.1
Case 2:20-cv-14159-RLR Document 12 Entered on FLSD Docket 06/25/2020 Page 4 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     FORT PIERCE DIVISION
                        Case No.: 2:20-CV-14159-ROSENBERG/MAYNARD

  DJ LINCOLN ENTERPRISES, INC.,

       Plaintiff,

  v.

  GOOGLE LLC

       Defendant.

                             CERTIFICATION OF LAUREN GALLO WHITE

           Lauren Gallo White, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

  Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have studied the Local

  Rules of the United States District Court for the Southern District of Florida; (2) I am a member in

  good standing of the State Bar of California (State Bar No. 309075), the State Bar of New York

  (State Bar No. 4995361), the Commonwealth of Massachusetts Bar (State Bar No.6821496), the

  U.S. Court of Appeals for the Second Circuit, U.S. Court of Appeals for the Fifth Circuit, U.S. Court

  of Appeals for the Ninth Circuit, U.S. Court of Appeals for the District of Columbia Circuit, U.S.

  Court of Appeals for the Federal Circuit; U.S. District Court for the Southern District of New

  York, U.S. District Court for the Eastern District of New York; U.S. District Court for the

  Northern District of California, and U.S. District Court for the Central District of California, and

  (3) I have not filed three or more motions for pro hac vice admission in this District within the last

  365 days.


                                                    /s/ Lauren Gallo White
                                                    Lauren Gallo White

                                                     -4-
                                                                                                 7272228.1
